DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 lines 4-5 recites: “each of the monochromatic X-rays of two or more different energies.” The phrase renders the claim ambiguous since it is unclear whether the “different energy distribution” of independent claim 1 (line 4) is to be treated as monochromatic X-rays (no antecedence). While the claim limitations are directed to an “in a case” basis, Examiner ultimately treats the claim based on an ability of an image generating unit to display generated images. 
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Walter et al. (U.S. Patent Application Publication 20080273666).

    PNG
    media_image1.png
    505
    722
    media_image1.png
    Greyscale


[0038] …STEP 52 in an example acquires projection data 54, 56 at two distinct energy ranges measured through the attenuation of the object, which, in general, is comprised of unknown material at unknown densities at the time of projection data acquisition … Exemplary multiple energy techniques comprise dual energy, photon counting energy discrimination, dual layered scintillation and/or one or more other techniques designed to measure x-ray attenuation in two or more distinct energy ranges …
[0039] … STEP 52 described above. An algorithm and/or a user chooses a set of basis functions and/or materials, for example, water and aluminum. Calibration data is obtained by measuring the attenuation through the chosen basis materials, A and B, where the materials' densities are known …


As per claims  1, 7 and 8, Walter et al. disclose an image processing device and method configured to perform: 
a first basis material transformation step (68) of calculating each of physical amounts of two or more basis materials included in a first basis material group (58) based on two or more types of projection data different in energy distribution (52);
an image generation step (74, 80
a second basis material transformation step (79) of calculating a physical amount of a basis material included in a second basis material group which is different from the first basis material group based on the plurality of images.
[Examiner note(s): For brevity, independent claims 1 and 8 are treated concurrently, as the functionality of the claimed image processing device coincides with the claimed methodology. For purposes of simplicity, Examiner equates “basis material group” as simply a “basis material.” As shown above, basis material A and basis material B can be determined by a user and may be different materials. Figs. 1 and 2 (not shown above) disclose an X-rat CT device (claim 7) and associated components.] 
 As per claim 2, Walter et al. disclose an image processing device, wherein an image generation unit (see for example, component 34 of Fig. 2, not shown above) generates a reconstructed image based on the physical amount of the basis material included in the second basis material group calculated by the second basis material transformation unit.
As per claims 3-4, Walter et al. disclose an image processing device, further comprising a storage unit (see for example, component (38) of Fig. 2, not shown above).
As per claim 5, Walter et al. disclose an image processing device, wherein the image generation unit (34) causes a display unit (see for example, component 42 of Fig. 2, not shown above) to display the generated images.
As per claim 6, Walter et al. disclose an image processing device wherein the image generation unit obtains, by an arithmetic operation, a projection image of a virtual monochromatic X-ray image and generates images from the respective projection images of virtual monochromatic X-ray images of the two or more different energies, and wherein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884